Citation Nr: 0506808	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2000 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO).  

In his substantive appeal (VA Form 9), received in October 
2001, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often referred to as a Travel Board hearing.  In a 
subsequent statement, however, dated March 18, 2004, he 
withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he injured his left 
knee in Germany while participating in an athletic event.  
The veteran has indicated that he was treated at the "NATO" 
base hospital in Frankfurt, Germany, or the U.S. Army 
Hospital in "Heitelburg," Germany, in the spring of 1964 or 
1965.  He stated that, at that time, a cast was placed on his 
left leg for about one month.  The veteran indicated that he 
was confined to his barracks for about one month.  The 
veteran maintains that his knee injury has led to the 
development of the current arthritis in the left knee.  

The veteran's claim for service connection (VA Form 21-4138) 
was received in August 1999.  Submitted in support of his 
claim were VA outpatient treatment reports, dated from 
October 1998 to June 1999, which show that the veteran 
received treatment for osteoarthritis of the left knee.  
During a clinical visit in October 1998, the veteran reported 
a history of injury to the left knee while in service; he was 
seen with increasing pain and difficulty with movement for 
the past 2 to 3 years.  The impression was osteoarthritis, 
left knee.  Private treatment reports, dated from June 1993 
to October 2000, show that the veteran received ongoing 
treatment for osteoarthritis of the left knee.  During a 
clinical visit in October 2000, the veteran reported a 
chronic history of progressive left knee pain and 
instability, which had been getting worse since 1992.  The 
veteran was using a Don Joy knee brace with some improvement.  
Physical examination revealed clinical evidence of arthritis 
and mild swelling.  

Of record is a lay statement from an individual who reported 
serving with the veteran.  This individual also recalled the 
veteran having had trouble with his left leg while on active 
duty, which prevented him from performing his duties.  

In denying his claim for service connection for arthritis of 
the left knee, the RO stated that there was no evidence of 
any arthritis of the left knee while on active duty; however, 
the only service medical record available was the separation 
examination.  It appears that most of the veteran's service 
medical records are missing.  A review of the record suggests 
that there is relevant medical evidence that is outstanding 
and needs to be secured.  Significantly, as noted above, the 
veteran maintains that he was treated for the left knee at a 
U.S. Army hospital in Germany.  If a veteran was hospitalized 
as an inpatient in service, clinical records (detailed daily 
treatment records, nurses notes, etc.) are retained by the 
treating facility and are not filed with the individual 
health record.  Clinical records are eventually sent to the 
National Personnel Records Center (NPRC).  While most 
outpatient treatment records are filed in the individual 
health folder, if outpatient treatment was a followup to a 
course of inpatient treatment, it may be filed with the 
clinical records filed by the treating facility.  However, 
NPRC cannot search for clinical records without the name of 
the facility at which the veteran was treated as well as 
dates (month and year) treatment for a particular condition 
began and ended.  This information is essential because the 
NPRC files clinical records by treating facility and date.  
NPRC has no way of finding clinical records unless dates and 
places of treatment are furnished since clinical records are 
not filed with the individual veteran's medical records.  
Service department's morning or sick reports may also contain 
information which would tend to support the veteran's claim.

In light of the above, the Board concludes that, pursuant to 
the VCAA, on remand, the RO must attempt to obtain any 
outstanding service records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  If the veteran is able to provide 
the dates (month and year) of such treatment, clinical 
records filed by treating facility may be available.  VA 
should attempt to develop the service medical records through 
the NPRC specifically asking for all available inpatient and 
outpatient records.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO should request the veteran to 
state whether he was hospitalized for the 
left knee injury during service and if 
so, provide the name of the hospital and 
the dates (month and year) for his 
treatment.

2.  If the veteran provides sufficient 
information concerning in-service 
treatment, the RO should request the NPRC 
to search for clinical records for the 
veteran.  If the veteran provides dates 
for the in-service injury, the RO should 
also request service department morning 
or sick reports that might tend to 
support the veteran's claim.  Any 
information obtained should be associated 
with the claims file.  If no such records 
can be found, specific confirmation of 
that fact should be obtained and included 
in the file.  

3.  If any information is obtained that 
tends to support the veteran's account of 
an in-service left knee injury, the 
veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and etiology 
of any left knee disorder found, to 
include arthritis.  The claims folder 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to render a diagnosis of the 
claimed left knee disorder.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a current left knee disorder, to 
include arthritis, had its onset in 
military service, or is related to the 
veteran's in-service injury.  The 
examiner should provide a detailed 
rationale for all opinions expressed.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for arthritis of the left 
knee.  If the decision remains adverse to 
the veteran, both he and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

